          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 1 of 13
                                                      The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,               Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                       DEFENDANT THE GEO GROUP, INC.’S
11                                             MOTIONS IN LIMINE
              Plaintiffs/Counter-Defendants,
12
     v.
13
     THE GEO GROUP, INC.,
14                                             NOTE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.      March 27, 2020
15
                                               ORAL ARGUMENT REQUESTED
16

17

18

19

20

21

22

23

24

25

26

27

                                                               AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S
     MOTIONS IN LIMINE                                     1900 Sixteenth Street, Suite 1700
                                                               Denver, Colorado 80202
     (3:17-CV-05769-RJB)                                      Telephone: 303-260-7712
     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 2 of 13




 1                                     Local Rule 7(d)(4) Certification

 2            Counsel for The GEO Group, Inc. ("GEO") certifies that they conferred telephonically

 3   with counsel for Private Plaintiffs ("Private Plaintiffs") and counsel for the State of Washington

 4   (the "State") (collectively, “Plaintiffs”) about the motions herein and the parties were unable to

 5   resolve the matters herein.

 6                                          Relevant Background

 7            There are three (3) discrete issues before this Court: (1) whether detainees participating in

 8   the Voluntary Work Program ("VWP") at the Northwest Ice Processing Center ("NWIPC") are

 9   “employees” of GEO under Washington’s Minimum Wage Laws, at RCW 49.46.010 et. seq.
10   (“MWA”); (2) whether GEO was unjustly enriched by not paying detainees a “fair wage” for their

11   participation in the VWP at the NWIPC; (3) and whether damages should be apportioned if

12   liability is found for either of the preceding issues. The Plaintiffs argue that detainees participating

13   in the VWP at the NWIPC are GEO's employees and will pursue that theory at a trial on

14   minimum wage liability only. Sometime thereafter, the State alone will pursue its unjust

15   enrichment theory. The State’s unjust enrichment theory is based upon whether detainees

16   participating in the VWP at the NWIPC should be paid a “fair wage,” no other theory has been

17   pled. See Compl. at 6.5. While the State's complaint does not define or elaborate what is meant by

18   "fair wage," according to the State’s expert, Dr. Nickerson, a “fair wage” is equivalent to the

19   payment of the Washington minimum wage or the prevailing wage under the federal Service
20   Contract Act (“SCA”). Dec. of Barnacle, ¶ 3. Dr. Nickerson makes clear in his most recent report

21   that his damages analysis is contingent upon a “determination of liability, and the applicability of

22   the rates … by the trier of fact.” Dec. of Barnacle, ¶ 4. Thus, while technically a separate claim,

23   the State’s unjust enrichment theory similarly hinges on whether detainees participating in the

24   VWP at the NWIPC are “employees” under the MWA or the SCA. The MWA’s definition of

25   employee dictates whether an individual is entitled to the rates under the SCA. See e.g., Dep't of

26   Labor & Indus. v. Lanier Brugh, 135 Wash. App. 808, 819 (2006), publication ordered (Nov. 22,

27   2006). Accordingly, the requests to limit testimony and evidence herein apply to both the State's
     DEFENDANT THE GEO GROUP, INC.’S                                       AKERMAN LLP
     MOTIONS IN LIMINE
                                                                       1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                   Denver, Colorado 80202
     – PAGE 1                                                             Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 3 of 13




 1   unjust enrichment trial and the joint minimum wage liability trial insofar as relevance of certain

 2   evidence that may be used to determine whether detainees are “employees” is germane to both

 3   trials. Where a motion relates to one party only, GEO has so indicated.

 4                                                    Law

 5            Parties may file motions in limine before or during trial “to exclude anticipated prejudicial

 6   evidence before the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n. 2

 7   (1984). To decide on the motions in limine, the Court is generally guided by Federal Rules of

 8   Evidence 401 and 403. Specifically, the Court considers whether evidence “has any tendency to

 9   make a fact more or less probable than it would be without the evidence,” and whether “the fact is
10   of consequence in determining the action.” FRE 401. However, the Court may exclude relevant

11   evidence if “its probative value is substantially outweighed by a danger of one or more of the

12   following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

13   or needlessly presenting cumulative evidence.” FRE 403.

14   Motion in Limine 1: Argument that VWP positions should have or could have been filled by
                          non-detainee Washington citizens or residents.
15

16            This case is about whether the detainees participating in the VWP at the NWIPC fall

17   within the definition of “employee” under RCW 49.46.010. This case is not about whether GEO

18   should be tasked with remedying unemployment rates in Tacoma, or about the rates of

19   employment more generally in the community. Indeed, the general market factors affecting
20   employment (or unemployment) in Tacoma have no bearing on this case. Accordingly, Plaintiffs

21   in this case should not be able to present evidence of the unemployment rates in Tacoma, the state

22   of the job market in Tacoma, or argument that the VWP positions should have (or would have)

23   been completed by Tacoma residents rather than detainees. While Plaintiffs oppose this motion

24   now, previously the State bound itself to a contrary position. During the 30(b)(6) deposition of the

25   Office of the Attorney General, the AG’s designee made clear that as to all of the claims it has

26   brought:

27
     DEFENDANT THE GEO GROUP, INC.’S                                      AKERMAN LLP
     MOTIONS IN LIMINE
                                                                      1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                  Denver, Colorado 80202
     – PAGE 2                                                            Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 4 of 13




 1            “Attorney General Ferguson, through the Office of the Attorney General in
              the civil rights unit, has a position that the jobs being done by detainee
 2            workers in the facility is work that’s compensable to employees under
              Washington law. The position is not that it should be detainees or that it
 3            should not be non-detainees doing the work. We don’t have a position on that.
              The position is the people who do the work in the facility, whoever they are,
 4            need to be paid minimum wage for that work.” Dec. of Barnacle, Ex. A,
              Melody, 143:10-19.
 5

 6   GEO clarified this point with a follow up question, asking: “[D]oes Attorney General Ferguson

 7   have a basis for saying that any number of Washington citizens should be doing the work in the

 8   facility?” to which the State responded, “No, because we don’t think that it has to be Washington

 9   citizens.” Dec. of Barnacle, Ex. A, Melody, 143:20-24. Despite this concession, the State now
10   seeks to introduce the testimony of Robbin Gard related to “labor and unemployment in the

11   Tacoma/Pierce County region.” The State has indicated that it intends to introduce additional

12   argument in this same vein. Most critically, this testimony and argument has no bearing on

13   whether detainees are “employees” as enumerated in Anfinson v. FedEx Ground Package Sys.

14   Inc., 174 Wash.2d 851, 867, 281 P.3d 289 (2012). Nor would this testimony be even tangentially

15   related to whether the VWP tasks that detainees perform are likely to be considered

16   “employment” under the relevant statutory language or Anfinson. Nor is this argument relevant to

17   Plaintiffs’ damages analysis, as neither the State or Private Plaintiffs have pled or advanced a

18   theory of damages rooted in Tacoma’s lost employment opportunities. Instead, both seek damages

19   for an hourly wage based upon the MWA or the SCA. Put simply, evidence or argument that
20   VWP positions should or could be performed by Washington citizens is irrelevant under FRE

21   401. Furthermore, such evidence would be likely to confuse or prejudice the jury, without

22   providing any probative value. FRE 403. Thus, any evidence or argument related to Tacoma’s

23   labor market, unemployment rates, or other statements that Washington citizens should have held

24   the VWP positions should be excluded.1

25

26   1
       At a minimum, should the Court permit this evidence, which it should not, any testimony should be limited to
     facts and documentary evidence that were properly disclosed in discovery. As Ms. Gard was not disclosed as an
27   expert, she should not be able to provide any testimony that amounts to specialized or expert testimony.
     DEFENDANT THE GEO GROUP, INC.’S                                              AKERMAN LLP
     MOTIONS IN LIMINE
                                                                              1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                          Denver, Colorado 80202
     – PAGE 3                                                                    Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 5 of 13




 1       Motion in Limine 2: Argument or evidence that the VWP is a “forced work situation”
                                       should be excluded.
 2

 3            In other cases around the country, GEO is actively litigating claims about whether

 4   detainee labor violates various state and federal human trafficking laws, including a separate class

 5   action that includes detainees at the NWIPC in the certified class. See Novoa v. GEO, Case No.

 6   17-cv-02514, Central District of California. At the core of those cases is whether GEO’s practices

 7   amount to forced labor because of the threat of solitary confinement or cost of commissary items.

 8   GEO is vigorously defending against those claims and denies any and all claims that detainees

 9   work under the threat of harm. The cases involving forced labor claims are still in the discovery
10   phases and are not before this Court.

11            Rather, the only issue before this Court is whether detainees participating in the VWP at

12   the NWIPC are “employees,” and if so, if GEO is entitled to immunity from suit. Accordingly,

13   Plaintiffs in this case should not raise any argument or evidence that detainees participate in the

14   VWP at the NWIPC under the threat of harm, deprivation of necessities, or threat of legal process.

15   Indeed, neither Private Plaintiffs nor the State made any such allegations in their complaints.

16   Further, an individual’s self-described motivation for performing work is not relevant to whether

17   he or she is an employee. Anfinson, 174 Wash.2d at 867. By way of example, whether an

18   individual who works in one of Seattle’s restaurants preparing meals is an independent contractor

19   or an employee does not turn on whether that individual goes to work to meet his basic needs like
20   food, shelter, and medical care or if he is a millionaire who works for entertainment. Instead,

21   under Anfinson, what matters is the nature of the individual’s relationship with the restaurant

22   where he works. Id.

23            Despite their current opposition, at the pretrial hearing before this Court in January,

24   Private Plaintiffs and the State made clear that their claims do not involve any evidence of a

25   “forced work situation.” In full, the State conceded:

26                   We are not bringing claims you might have seen reported in some of
                     the cases like in Colorado and other places where there is like a forced
27
     DEFENDANT THE GEO GROUP, INC.’S                                     AKERMAN LLP
     MOTIONS IN LIMINE
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                 Denver, Colorado 80202
     – PAGE 4                                                           Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 6 of 13




 1                   work situation or other types of claims that I think could be brought in
                     some circumstances. We have not brought those claims.
 2

 3                   Dec. of Barnacle, Ex. B, Transcript of Pretrial hearing, 17:16-20.

 4   The Private Plaintiffs agreed. Dec. of Barnacle, Ex. B, 17:24-25 (“In terms of what we would try

 5   to present and prove at trial, that is not the case we intend to bring.”). Allowing Plaintiffs to

 6   introduce this evidence would serve only to inflame the jury and prejudice GEO in violation of

 7   FRE 403. Further, it would blur the lines between the instant case and the case pending in the

 8   Central District of California—creating confusion about which jurisdiction’s rulings apply at a

 9   very late stage in this case. Accordingly, Plaintiffs should be precluded from introducing evidence
10   or argument that detainees at the NWIPC were forced or coerced to work, as these arguments are

11   not relevant to the issues in this case and would serve only to launch this Court down a rabbit hole

12   regarding the boundaries between this case and others around the country.

13   Motion in Limine 3: Exclusion of evidence related to GEO’s legal fees, including any request
                            for compensation for legal fees sent to ICE.
14

15            GEO’s attorneys’ fees are not at issue in this case. There is no claim that the jury must

16   assess that relates to the amount of, or the fact of, GEO’s attorneys’ fees. Thus, GEO’s attorneys’

17   fees, projected attorneys’ fees, and any request made to ICE for reimbursement of those fees is

18   not relevant to this claim and should be excluded under FRE 401. Indeed, any evidence of

19   attorneys’ fees in this case are likely to only confuse the jury. FRE 403; see also Brooks v. Cook,
20   938 F.2d 1048, 1051 (9th Cir. 1991) (holding that evidence of even the fact of attorneys' fees

21   could be prejudicial). And, any request for an award of attorneys’ fees is to be decided by the

22   Court following any jury trial and therefore should not be presented to a jury. Malave v. City of

23   Los Angeles, No. CV1304057SJOPJWX, 2018 WL 5928142, at *4 (C.D. Cal. Apr. 23, 2018)

24   (granting motion in limine as to evidence of attorneys' fees). Thus, evidence of GEO’s attorneys'

25   fees, potential attorneys' fees, or requests for reimbursement of attorneys' fees from ICE must be

26

27
     DEFENDANT THE GEO GROUP, INC.’S                                     AKERMAN LLP
     MOTIONS IN LIMINE
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                 Denver, Colorado 80202
     – PAGE 5                                                           Telephone: 303-260-7712

     51733264;2
           Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 7 of 13




 1   excluded.2

 2   Motion in Limine 4: Exclusion of evidence or argument related to GEO’s size, profitability,
                                 financial status or overall wealth.
 3

 4            GEO moves to exclude all evidence or argument related to GEO’s size, profitability,

 5   financial status, or overall wealth.3 Courts across the country agree that “evidence of a party's

 6   financial condition is generally not relevant and can be unduly prejudicial, as it can distract the

 7   jury from the real issues in the case.” In re Homestore.com, Inc., No. CV 01-11115 RSWL CWX,

 8   2011 WL 291176, at *1 (C.D. Cal. Jan. 25, 2011). This is because argument about a company’s

 9   size can create a prejudicial “David and Goliath” narrative that has no bearing on the case. See
10   e.g., Util. Trailer Sales of Kansas City, Inc. v. MAC Trailer Mfg., Inc., No. 09-2023-JPO, 2010

11   WL 1946625, at *2 (D. Kan. May 14, 2010); FRE 403. Further, whether GEO is a “large and

12   profitable company carries no probative value.” HTC Corp. v. Tech. Properties Ltd., No. 5:08-

13   CV-00882-PSG, 2013 WL 4782598, at *6 (N.D. Cal. Sept. 6, 2013). Indeed, GEO’s profitability

14   is not relevant to Plaintiffs’ damages claims, as is clear from their expert reports. And, this

15   evidence “could be misused by the jury to create unfair prejudice . . .through the suggestion that

16   [GEO] is a big company in comparison to the damages sought.” Id. Such a use would be

17   improper. Accordingly, the Court should hold that the probative value of evidence related to

18   GEO’s size, wealth, or overall profitability is substantially outweighed by the risk of unfair

19   prejudice, confusion of the issues and misleading the jury necessitating its exclusion under Rule
20   403.4

21   ///

22   ///

23
     2
       Should this Court allow Plaintiffs to introduce evidence of attorneys' fees at trial, any such evidence should be
24   limited to the damages trials. As the trial has been bifurcated for damages, any evidence of attorneys' fees (if even
     tangentially relevant) would not be relevant or appropriate in the liability phase of the trial.
25   3
       To be clear, GEO does not seek to limit Plaintiffs' ability to argue that GEO is a “for profit” company as
     opposed to a non-profit or a state agency. Rather, GEO seeks to limit arguments or evidence that would serve
26   only to engender prejudice within the jury about GEO size, profitability, and overall financial status.
     4
       Should this Court allow Plaintiffs to introduce evidence of GEO's Profits at trial, which it should not, any such
27   evidence should be limited to the damages trials and excluded from the liability trials.
     DEFENDANT THE GEO GROUP, INC.’S                                                   AKERMAN LLP
     MOTIONS IN LIMINE
                                                                                  1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                              Denver, Colorado 80202
     – PAGE 6                                                                        Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 8 of 13




 1       Motion in Limine 5: Exclusion of evidence or argument that GEO is involved in other
                                               lawsuits.
 2

 3            GEO moves to exclude all evidence or argument about other lawsuits currently pending

 4   against it in other jurisdictions, including the detainee-related class actions pending in Colorado

 5   and California. The actions to which GEO is currently a party do not have any relevance or

 6   bearing on this case. Indeed, none of the other lawsuits involve an interpretation of Washington’s

 7   Minimum Wage Act. FRE 401. Nor have any of those actions been brought to a final resolution,

 8   yet a jury may improperly believe that those actions have bearing upon the merits of the present

 9   case. FRE 403. Further, mention of the other lawsuits could encourage the jury to improperly
10   draw negative inferences that because GEO is alleged to have taken certain acts in other litigation,

11   GEO acted in conformance therewith in the present litigation. FRE 404; FRE 403. Indeed, courts

12   routinely exclude argument or testimony about a party's other litigation. Jacobs v. Wal-Mart

13   Stores, Inc., No. 3:17-CV-05988-RJB, 2019 WL 3494166, at *2 (W.D. Wash. Feb. 13, 2019)

14   (excluding evidence of other litigation as irrelevant and highly prejudicial); Equal Employment

15   Opportunity Comm'n v. Trans Ocean Seafoods, Inc., No. 15-1563-RAJ, 2017 WL 1022781, at *3

16   (W.D. Wash. Mar. 16, 2017) (same); In re Homestore.com, Inc., No. CV 01-11115 RSWL CWX,

17   2011 WL 291176, at *1 (C.D. Cal. Jan. 25, 2011) (same); Ritten v. Lapeer Regional Medical

18   Center, 2010 WL 374163, *8 (E.D. Mich., Jan. 25, 2010) (same). Because evidence or argument

19   about other lawsuits filed against GEO is irrelevant and highly prejudicial and will invite the jury
20   to speculate and assume facts and outcomes about issues unrelated to the immediate case, it

21   should be excluded. See FRE 401, 402, 403, and 404.

22                     Motion in Limine 6: Exclusion of Mr. Strawn’s testimony.

23            This Court previously held that “[i]t is unlikely that the jury will need a complete

24   understanding of ‘the complex system of immigration laws, policies, and procedures’ as

25   suggested [by] Plaintiffs” ECF 252. The Court stated that the issue of the relevance of Mr.

26   Strawn’s testimony would be better addressed closer to trial. Id. At the risk belaboring the point,

27   GEO reiterates that Private Plaintiffs' only claim in this case is whether detainees participating in
     DEFENDANT THE GEO GROUP, INC.’S                                     AKERMAN LLP
     MOTIONS IN LIMINE
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                 Denver, Colorado 80202
     – PAGE 7                                                           Telephone: 303-260-7712

     51733264;2
           Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 9 of 13




 1   the VWP at the NWIPC are “employees.” “[A]n expert’s testimony must ‘logically advance [ ] a

 2   material aspect of the party’s case.” Easton v. Asplundh Tree Experts, Co., No. C16-1694RSM,

 3   2017 WL 4005833, at *4 (W.D. Wash. Sept. 12, 2017). “Expert testimony which does not relate

 4   to any issue in the case is not relevant, and, ergo, non-helpful.” Daubert v. Merrell Dow Pharm.,

 5   Inc., 509 U.S. 579, 591 (1993).

 6            Here, Mr. Strawn's summary of the U.S. immigration system is not relevant in any way to

 7   whether individuals are “employees” The reasons underlying an individual’s detention (e.g., a

 8   criminal case pending that impacts the individual’s immigration status or a pending asylum case)

 9   have no bearing on whether detainees in the VWP should be classified as “employees.” And, this
10   is the only remotely plausible relevance of Mr. Strawn’s opinion. Mr. Strawn provides no opinion

11   about whether detainees are eligible to work for GEO, a federal contractor. Nor does Mr. Strawn

12   offer any opinion about what effect obtaining a work permit would have on a detainee’s ability to

13   work while confined. Furthermore, his opinion is devoid of any explanation about why the named

14   Private Plaintiffs were detained in the NWIPC, or how that changed the length or duration of their

15   stays—information that could theoretically help a jury assess how long individuals spend at the

16   NWIPC. Thus, his testimony is not relevant under FRE 401.

17       Motion in Limine 7: Limiting Dr. Munson’s testimony to that of a “human calculator,” as
                 previously ruled by this Court (Private Plaintiffs' Damages Trial Only).
18

19            Despite the fact that the expert deadline in this case was September 11, 2019 and the
20   rebuttal deadline was October 31, 2019 (the discovery deadline was November 22, 2019 (which

21   was extended by stipulation to December 20, 2019 to incorporate additional depositions)), on

22   February 10, 2020, Private Plaintiffs provided a supplemental expert report drafted by Dr.

23   Munson.5 Dr. Munson's new report followed this Court’s ruling that Dr. Munson “cannot testify,

24

25   5
       Because of the untimely disclosure of this report, and the substantial prejudice to GEO, it is subject to
26   automatic exclusion at trial. See Luke v. Family Care & Urgent Med. Clinics, 323 F. App’x 496, 499 (9th Cir.
     2009) (“Plaintiffs disclosed these declarations more than three months after the district court’s deadline for
27   initial expert disclosures, and more than two months after the deadline for rebuttal disclosures. Accordingly,
     these declarations were not timely under Rule 26(a)(2)(C). As Private Plaintiffs provided no justification—let
     DEFENDANT THE GEO GROUP, INC.’S                                              AKERMAN LLP
     MOTIONS IN LIMINE
                                                                              1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                          Denver, Colorado 80202
     – PAGE 8                                                                    Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 10 of 13




 1   as an expert or otherwise as to what the classes’ damages are,” but rather could only serve as a

 2   "human calculator". ECF 251. Plaintiffs’ untimely disclosed report should not change this ruling

 3   and Dr. Munson should be limited to testimony about the process and results of his mathematical

 4   calculations (based upon the jury’s findings of fact). GEO asks that this Court make clear that Dr.

 5   Munson may not provide testimony beyond that of his exact mathematical equations (which

 6   appear to be missing from his most recent report) and the results of those equations. This Court

 7   should further make clear that Dr. Munson may not opine on the appropriate measure of damages,

 8   relevant evidence, average shift length, or any other issue that reaches beyond his basic

 9   mathematical equations.
10           Motion in Limine 8: Exclusion of evidence related to pay rates at other facilities.

11            During the parties' conferral, Plaintiffs indicated that they may introduce evidence of the

12   VWP pay rates at other facilities. Plaintiffs did not provide a cognizable reason why such

13   evidence would be relevant. Therefore, GEO asks that this Court exclude evidence of the VWP

14   pay rates at other GEO facilities. Such evidence has no bearing on whether detainees participating

15   in the VWP at the NWIPC are “employees.” FRE 401. As the only facility at issue in this

16   litigation is the NWIPC, evidence about what other facilities do or do not do is not relevant to the

17   claims here. FRE 401. Furthermore, facilities that are not located within the State of Washington

18   are not subject to its laws. FRE 401. And, attempting to show different circumstances at different

19   facilities would serve no purpose other than to confuse the jury. FRE 403. Accordingly, evidence
20   of VWP pay rates at other facilities should be excluded.

21    Motion in Limine 9: Exclusion of testimony of Jose Alberto Robles Martinez and Tien Ho.

22                In Private Plaintiffs' pretrial statement, they indicated that they seek to introduce the

23   testimony of two (2) individuals who have never before been disclosed: Jose Alberto Robles

24   Martinez and Tien Ho. These individuals are allegedly detained at the NWIPC and presumably

25
     alone substantial justification—for the untimely submission, this exception to Rule 37(c)(1) automatic exclusion
26   is inapplicable.”); see also Fed.R.Civ.P. 37(c) Advisory Committee’s note to 1993 Amendments (noting that the
     exclusion sanction is self-executing and automatic). However, GEO believes that this issue is easily addressed
27   by limiting Dr. Munson's testimony to only that which is consistent with this Court's prior ruling.
     DEFENDANT THE GEO GROUP, INC.’S                                               AKERMAN LLP
     MOTIONS IN LIMINE
                                                                               1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                           Denver, Colorado 80202
     – PAGE 9                                                                     Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 11 of 13




 1   participated in the VWP. Plaintiffs seek to introduce Martinez and Ho as fact witnesses. Where a

 2   party fails to properly disclose a witness under Fed. R. Civ. P. 26, the witness must be excluded

 3   unless the failure to disclose was justified or harmless. Fed. R. Civ. P. 37(c)(1); see also B.T. v.

 4   United States, No. C13-5166 RBL, 2014 WL 12539668, at *1 (W.D. Wash. July 23, 2014). Here,

 5   the failure to disclose Martinez and Ho is neither justified nor harmless. GEO has had no

 6   opportunity to conduct discovery as to these witnesses as the first time they were disclosed was

 7   when the parties exchanged their proposed pretrial statements. Not only did Private Plaintiffs fail

 8   to disclose these individuals in their initial disclosures, but also failed to update their response to

 9   GEO's Interrogatory No. 10, which sought information about all individuals Private Plaintiffs
10   intended to call at trial. Dec. of Barnacle, Ex. C. This deprived GEO of the opportunity to take

11   their depositions and learn what specific facts they intend to raise in front of the jury. And, these

12   witnesses will speak on behalf of the class, which will likely persuade the jury to place great

13   weight on their testimony. Accordingly, Private Plaintiffs' failure to disclose Martinez and Ho is

14   not harmless and their testimony must be excluded from trial. Mealing v. City of Ridgefield,

15   Washington, No. C05-5778FDB, 2007 WL 1367603, at *2 (W.D. Wash. May 8, 2007).

16            Respectfully submitted, this 12th day of March, 2020.

17
                                            By: s/ Colin L. Barnacle
18                                          AKERMAN LLP
                                            Colin L. Barnacle (Admitted pro hac vice)
19
                                            Ashley E. Calhoun (Admitted pro hac vice)
20                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
21                                          1900 Sixteenth Street, Suite 1700
                                            Denver, Colorado 80202
22                                          Telephone: (303) 260-7712
                                            Facsimile: (303) 260-7714
23
                                            Email: colin.barnacle@akerman.com
24                                          Email: ashley.calhoun@akerman.com
                                            Email: adrienne.scheffey@akerman.com
25                                          Email: allison.angel@akerman.com
26

27
     DEFENDANT THE GEO GROUP, INC.’S                                       AKERMAN LLP
     MOTIONS IN LIMINE
                                                                       1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                                   Denver, Colorado 80202
     – PAGE 10                                                            Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 12 of 13




 1                                     By: s/ Joan K. Mell
                                       III BRANCHES LAW, PLLC
 2                                     Joan K. Mell, WSBA #21319
                                       1019 Regents Boulevard, Suite 204
 3
                                       Fircrest, Washington 98466
 4                                     Telephone: (253) 566-2510
                                       Facsimile: (281) 664-4643
 5                                     Email: joan@3brancheslaw.com
 6                                     Attorneys for Defendant The GEO Group, Inc.
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.’S                              AKERMAN LLP
     MOTIONS IN LIMINE
                                                              1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                          Denver, Colorado 80202
     – PAGE 11                                                   Telephone: 303-260-7712

     51733264;2
          Case 3:17-cv-05769-RJB Document 256 Filed 03/12/20 Page 13 of 13



 1                                    PROOF OF SERVICE
 2            I hereby certify on the 12th day of March, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S MOTIONS IN LIMINE via the Court’s CM/ECF system on the following:
 5   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 6   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 7   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 8   Seattle, Washington 98104
     Telephone: (206) 622-8000
 9   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
10   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
11   Email: roe@sgb-law.com
12   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
13   P.O. Box 90568
     Nashville, Tennessee 37209
14   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
15   Email: andrew@immigrantcivilrights.com
16   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
17   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
18   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
19   Email: devin@openskylaw.com
20   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
21   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
22   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
23
     Attorneys for Plaintiffs
24

25                                              s/ Nick Mangels
                                                Nick Mangels
26

27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 12                                    Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     51733264;2
